DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 4/5/2021 and 4/22/2021.
Claims 1, 6, and 11 are amended.
Claims 2, 8-9, and 21-25 are cancelled.
Claims 27-28 are newly added. 
Claims 1, 3-7, 10-20, and 26-28 are pending.
The Examiner withdraws the objection to claim 26 for minor informalities due to Applicant’s amendment filed 4/5/2021.
The Applicant has overcome the rejection of claims 8 and 26 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 4/5/2021. 

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 11, and 26 file 4/5/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the claim limitation “the electrodes” lacks antecedent basis. Specifically, claim 11 recites “first and second electrode pads” and not first and second electrodes. For examination purposes, the limitation will be interpreted as “the electrode pads.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 10-12, 14, 16-17, 20, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 100593982 C; see machine translation) in view of Gunn (US 6246040) as evidenced by Nawsheen et al. (“Impact of Nicotine Consumption on Hyper Acidic Patients Taking PPI: An In-Vitro and Computational Analysis”).
Regarding claims 1, 7, 11, and 26-28 Liu discloses an electronic cigarette (line 10) comprising: 
a cigarette rod part (2; equivalent to a housing) equipped with a rechargeable battery (5; equivalent to an electrical power source);
a heater (25; Fig. 2) which can be a miniature radio frequency heater (Example 3; Paragraph 57; equivalent to a dielectric heating element) such that the heater surrounds a carrier (22; see Fig. 2; interpreted as a liquid space);
a liquid storage tank (18; equivalent to a liquid supply) in the cigarette rod part (Paragraph 11; see Fig. 2) including a liquid nicotine solution (Paragraph 11; interpreted as a polar liquid) such that a wick (19) controls the liquid nicotine that passes from the storage tank to the heating chamber (24; Paragraph 48; equivalent to providing a polar liquid to the liquid space); and
an electric heating switch (17) which turns on and off according to a signal received by a piezoelectric sensor (37) wherein the electric switch controls the heating process of the nicotine solution (paragraph 49), and a controller can be added to the heating switch to control the heating process of the nicotine solution (Paragraph 49).
Regarding the claim limitation “a polar liquid” and “the liquid has a dipole moment of 1.0 to 8.0 debyes,” a liquid nicotine solution has necessarily has a dipole moment of 3.7 as evidenced by Nawsheen (see Table 1). 
Additionally, Liu discloses that the tobacco part (20) is between 1 mm and 100 mm in diameter (Paragraph 45). 

	Gunn teaches a solid state radio frequency (RF) generator for dielectric heating (abstract) reasonably pertinent to the problem of dielectrically heating polar molecules (Column 1, lines 19-24) comprising a heating pipe (110) and plates (208, 210; interpreted as first and second electrodes/pads) disposed around the exterior of the heating pipe (Fig. 3; Column 4, lines 14-24), the plates are connected to a solid state RF generator (300; interpreted as a high frequency oscillation circuit) which includes a number of components such as oscillator segment (702; see Fig. 7; equivalent to a high frequency oscillation circuit), the RF power source drives a high-voltage RF signal to the plates to produce an alternating electric field throughout a product in the heating pipe (Column 4, lines 14-24) and the RF power source is controlled by a computer interface (510) via an analogue control signal (512; Column 5, lines 24-39). Gunn further teaches that the heating evaporates water or other polar molecules (see Column 4, lines 34-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of Liu to include the RF generator of Gunn such that the plates are positioned around the carrier in order to obtain the predictable result of evaporating a polar liquid in the carrier because (a) Liu suggests using a RF heater to heat the nicotine solution (Paragraph 57), and (b) the modification is beneficial because the arrangement instantaneously and uniformly heats a flowing product with an easily controllable temperature profile (Gunn; Column 2, lines 29-39) which increases reliability and maintenance of the device (Gunn; Column 2, lines 40-49). 
Regarding the claim limitation “the first and second electrodes space apart by 0.5 to 4 mm,” the diameter of modified Liu’s carrier overlaps the range of 0.5-4mm since the carrier must be smaller than the tobacco part’s 1-100mm. For example, if the tobacco part has a diameter of 1-4 mm, then the carrier 
Regarding claims 3, 12, and 14, modified Liu discloses the plates (Gunn; 208, 210; equivalent to pads) including an air gap between the pads (see annotated Fig. 4 of Gunn).

    PNG
    media_image1.png
    382
    467
    media_image1.png
    Greyscale

Regarding claim 4, modified Liu discloses the carrier is annular (see Fig. 3).
Regarding claim 5, modified Liu discloses nicotine solution flows to the microchannel of the heater (Paragraph 54; interpreted as the liquid space is dimensioned to allow liquid to flow via capillary forces).
Regarding claims 10 and 20, modified Liu discloses the power source operates at 7 MHz (Gunn; Column 4, lines 39-40) and 2000 peak volts (Gunn; Column 5, lines 5-15).
Regarding claim 16, modified Liu discloses a wick (19) contacts the front end of the tank (18) and contacts the nicotine solution in the heating space (Paragraph 41).
Regarding claim 17.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 100593982 C; see machine translation) in view of Gunn (US 6246040) as evidenced by Nawsheen et al. (“Impact of Nicotine Consumption on Hyper Acidic Patients Taking PPI: An In-Vitro and Computational Analysis”) as applied to claim 5 above, and further in view of Wensley et al. (US 2015/0216237)
Regarding claim 6, modified Liu discloses the device as discussed above with respect to claim 5 including the liquid nicotine solution (Paragraph 11). 
However, modified Liu is silent as to the liquid comprising propylene glycol, glycerol, or vegetable glycerin.
Wensley teaches a devices for smoking urge relief (title) comprising an electronic agent deliver device providing a dose of nicotine in a mixture of propylene glycol in a ratio of 1:1 to about 1:20 having an aerosol mass median aerodynamic diameter (MMAD) of about 1-5 microns (Paragraph 167), wherein a heater element heats a substrate through radiation (Paragraph 221).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added propylene glycol as in Wensley to the liquid nicotine solution of Liu because (a) propylene glycol is a well-known carrier that is mixed with nicotine to be vaporized (Wensley; Paragraph 172), and (b) the addition of propylene glycol to nicotine advantageously provides a desired MMAD in the range of 1-5 microns which results in deep lung absorption of nicotine and reduces nicotine cravings (Wensley; Paragraph 5). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 100593982 C; see machine translation) in view of Gunn (US 6246040) as evidenced by Nawsheen et al. (“Impact of Nicotine Consumption on Hyper Acidic Patients Taking PPI: An In-Vitro and Computational Analysis”) as applied to claim 12 above, and further in view of Saleem et al. (US 2015/0040925).
Regarding claim 13, modified Liu discloses the device as discussed above with respect to claim 12.
However, modified Liu is silent as to the heat insulation layer comprising a porous material or a fiber material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plates of modified Liu to be incorporated into or adjacent to an insulation layer including an open-cell porous material as in Saleem because the insulation minimizes heat loss while reducing the overall size of the apparatus (Saleem; Paragraph 98). 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 100593982 C; see machine translation) in view of Gunn (US 6246040) as evidenced by Nawsheen et al. (“Impact of Nicotine Consumption on Hyper Acidic Patients Taking PPI: An In-Vitro and Computational Analysis”) as applied to claim 11 above, and further in view of Fischer et al. (“Carbon Aerogels as Electrode Material in Supercapacitors”).
Regarding claim 15, modified Liu discloses the vaporizer as discussed above with respect to claim 11.
However, modified Liu is silent as to each electrode pad comprising an electrically conductive carbon aerogel.
	Fischer teaches the use of carbon aerogels as materials for electrodes due to their large specific surface area and high electrical conductivity (see abstract), wherein carbon aerogels can be optimized to get improved energy densities by optimizing pyrolysis temperature and starting solution (see conclusion).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plates of modified Liu to be carbon aerogels as in Fischer because Fischer teaches that carbon aerogels have large specific surface area and conductivity and improved energy densities (Fischer; abstract, conclusion) and “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination”. See MPEP 2144.07.
Claims 1, 18-19, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 100593982 C; see machine translation) in view of Fagrell et al. (US 2011/0139773) as evidenced by Nawsheen et al. (“Impact of Nicotine Consumption on Hyper Acidic Patients Taking PPI: An In-Vitro and Computational Analysis”).
Regarding claims 1, 11, and 26-28, modified Liu discloses an electronic cigarette (line 10) comprising: 
a cigarette rod part (2; equivalent to a housing) equipped with a rechargeable battery (5; equivalent to an electrical power source);
a heater (25; Fig. 2) which can be a micro microwave radiation heater (Example 6, Paragraph 63; equivalent to a dielectric heating element) such that the heater surrounds a carrier (22; see Fig. 2; interpreted as a liquid space);
a liquid storage tank (18; equivalent to a liquid supply) in the cigarette rod part (Paragraph 11; see Fig. 2) including a liquid nicotine solution (Paragraph 11; interpreted as a polar liquid) such that a wick (19) controls the liquid nicotine that passes from the storage tank to the heating chamber (24; Paragraph 48; equivalent to providing a polar liquid to the liquid space); and
an electric heating switch (17) which turns on and off according to a signal received by a piezoelectric sensor (37) wherein the electric switch controls the heating process of the nicotine solution (paragraph 49), and a controller can be added to the heating switch to control the heating process of the nicotine solution (Paragraph 49).
Regarding the claim limitation “a polar liquid” and “the liquid has a dipole moment of 1.0 to 8.0 debyes,” a liquid nicotine solution has necessarily has a dipole moment of 3.7 as evidenced by Nawsheen (see Table 1). 
Additionally, Liu discloses that the tobacco part (20) is between 1 mm and 100 mm in diameter (Paragraph 45). 
However, Liu does not explicitly teach a high frequency oscillation circuit, the dielectric heating element comprising first and second electrodes electrically connected to the high frequency oscillation circuit; the liquid space is between the first and second electrodes; and wherein the switch is connected to the high frequency oscillation circuit to provide a high frequency signal to the first and second electrodes, the high frequency signal vaporizing the liquid via dielectric heating. Specifically, Liu does not 
Fagrell teaches a microwave heater (abstract), the microwave applicator (210; Fig. 2A) comprising a first plate (202; interpreted as a first electrode pad) and a second plate (203; interpreted as a second electrode pad) with a separation distance (s) between the plates (see Fig. 2A; Paragraph 65), wherein the impedance of the applicator is matched to the intended load (204; interpreted as a liquid space) in order to provide heat (Paragraph 65), the plates are connected to a microwave source (206; interpreted as a high frequency oscillation circuit) which generates microwave energy (213).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of Liu to include the microwave heating system of Fagrell by adding the microwave source connected to the switch and positioning the plates around the carrier in order to obtain the predictable result of heating the nicotine solution because (a) Liu suggests the heater is a microwave radiation heater (Paragraph 63) and (b) the modification is advantageous because it creates a homogeneous electric field thereby generating uniform heating of the load (Fagrell; Paragraph 88) while also requiring very low power (Fagrell; Paragraph 57).
Regarding the claim limitation “the first and second electrodes space apart by 0.5 to 4 mm,” the diameter of modified Liu’s carrier overlaps the range of 0.5-4mm since the carrier must be smaller than the tobacco part’s 1-100mm. For example, if the tobacco part is 1-4 mm, then the carrier (and therefore the first and second electrodes) necessarily are less than 1-4 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I). Moreover, Fagrell suggests that that the separation distance between the plates gives a certain impedance which would be matched to the intended load (Paragraph 65) and the distance would be sufficiently great to avoid arcing and sufficiently small to provide an even field of microwave energy (paragraph 66). Therefore, it would have been obvious to change the separation distance between the plates to obtain various amounts impedance and heating because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding claims 18-19, modified Liu discloses the pads are plate shaped (Fagrell; see Fig. 2A).
However, modified Liu is silent as to one or both of the electrode pads comprising a tube or a metal mesh material. 
Fagrell further teaches that the plates may also include discontinuities or apertures, the plate (1203) may comprise a rectangular wire mesh (Fig. 12G; Paragraph 119). Alternatively, Fagrell teaches that the microwave applicator may be cylindrical (Fig. 11A-C) wherein the outer cylinder (1106) is analogous to the applicator plates (203) and the inner cylinder (1102) is the plate (202) (Paragraph 116). 
It would have been obvious to said skilled artisan to have substituted the plates as in modified Liu for the cylindrical applicator or mesh as in Fagrell because the arrangements are alternatives known for the same purpose of heating a load with microwave energy (Fagrell; Paragraph 116, 119) which would provide the same benefits of uniform heating while requiring low power (Fagrell; Paragraph 57, 88). 


















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747